Exhibit 10.2

 

Execution Version

 

FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT

 

THIS FIRST AMENDMENT TO REGISTRATION RIGHTS AGREEMENT (this “First Amendment”)
is made and entered into as of June 17, 2019, by and among (i) MTech Acquisition
Corp., a Delaware corporation (together with its successors, the “Company”),
(ii) MTech Acquisition Holdings Inc., a Delaware corporation and, prior to the
consummation of the transactions contemplated by the Merger Agreement (as
defined below) (the “Closing”), a wholly-owned subsidiary of the Company, and
which will be known after the Closing as “Akerna Corp.” (“Pubco”), and (iii)
MTech Sponsor LLC, a Florida limited liability company (“Sponsor”). Capitalized
terms used but not otherwise defined herein shall have the respective meanings
assigned to such terms in the Registration Rights Agreement (as defined below)
(and if such term is not defined in the Registration Rights Agreement, then the
Merger Agreement).

 

RECITALS

 

WHEREAS, the Company and Sponsor are parties to that certain Registration Rights
Agreement, dated as of January 29, 2018 (the “Registration Rights Agreement”),
pursuant to which the Company granted certain registration rights to the
Investors with respect to the Company’s securities;

 

WHEREAS, on October 10, 2018, (i) Pubco, (ii) the Company, (iii) MTech Purchaser
Merger Sub Inc., a Delaware corporation and a wholly-owned subsidiary of Pubco
(“Purchaser Merger Sub”), (iv) MTech Company Merger Sub LLC, a Colorado limited
liability company and a wholly-owned subsidiary of Pubco (“Company Merger Sub”),
(v) Sponsor, in the capacity as the Purchaser Representative thereunder, (vi) MJ
Freeway LLC, a Colorado limited liability company (together with its successors,
“MJF”) and (vii) Jennifer Billingsley (as the successor to Harold Handelsman),
in the capacity as Seller Representative thereunder entered into that certain
Agreement and Plan of Merger (as amended from time to time in accordance with
the terms thereof, including without limitation by the First Amendment to Merger
Agreement, dated April 17, 2019, the “Merger Agreement”);

 

WHEREAS, pursuant to the Merger Agreement, subject to the terms and conditions
thereof, among other matters, upon the Closing (a) Purchaser Merger Sub will
merge with and into the Company, with the Company continuing as the surviving
entity (the “Purchaser Merger”), and with security holders of the Company
receiving substantially equivalent securities of Pubco, and (b) Company Merger
Sub will merge with and into MJF, with MJF continuing as the surviving entity
(the “Company Merger”, and together with the Purchaser Merger, the “Mergers”
and, collectively with the other transactions contemplated by the Merger
Agreement, the “Transactions”), and with equity holders of MJF receiving shares
of common stock of Pubco, and as a result of which Mergers, among other matters,
the Company and MJF will become wholly-owned subsidiaries of Pubco and Pubco
will become a publicly traded company, all upon the terms and subject to the
conditions set forth in the Merger Agreement and in accordance with the
applicable provisions of the DGCL and the Colorado Act; and

 

WHEREAS, the parties hereto desire to amend the Registration Rights Agreement to
add Pubco as a party to the Registration Rights Agreement and to revise the
terms hereof in order to reflect the Transactions contemplated by the Merger
Agreement, including the issuance of the Pubco Common Stock and Pubco Warrants
thereunder; and

 

WHEREAS, pursuant to Section 6.7 of the Registration Rights Agreement, the
Registration Rights Agreement can be amended with the written consent of the
Company and the holders of at least 66-2/3% of the Registrable Securities at the
time in question (provided, that any amendment that adversely affects one holder
of Registrable Securities, solely in its capacity as a holder of the shares of
Common Stock of the Company, in a manner that is materially different from the
other holders of Registrable Securities (in such capacity) shall require the
consent of the holder so affected.

 



 

 

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, and intending to be legally bound hereby, the parties hereto
agree as follows:

 

1. Addition of Pubco as a Party to the Registration Rights Agreement. The
parties hereby agree to add Pubco as a party to the Registration Rights
Agreement. The parties further agree that, from and after the consummation of
the Transactions, all of the rights and obligations of the Company under the
Registration Rights Agreement shall be, and hereby is, assigned and delegated to
Pubco as if it were the original “Company” party thereto. By executing this
First Amendment, Pubco hereby agrees to be bound by and subject to all of the
terms and conditions of the Registration Rights Agreement, as amended by this
First Amendment, including from and after the consummation of the Transactions
as if it were the original “Company” party thereto.

 



2. Amendments to Registration Rights Agreement. The Parties hereby agree to the
following amendments to the Registration Rights Agreement:

 



(a) The defined terms in this First Amendment, including in the preamble and
recitals hereto, and the definitions incorporated by reference from the Merger
Agreement, are hereby added to the Registration Rights Agreement as if they were
set forth therein.

 

(b) The parties hereby agree that the term “Registrable Security” shall include
any shares of Pubco Common Stock and Pubco Warrants issued by Pubco to the
Sponsor under the Merger Agreement in connection with the Transactions,
including those issued for the shares of Class B Common Stock beneficially owned
or held by the Sponsor, and any other securities of Pubco or any successor
entity issued in consideration of (including as a stock split, dividend or
distribution) or in exchange for any of such securities. The parties further
agree that any reference in the Registration Rights Agreement to “Common Stock”
will instead refer to Pubco Common Stock (and any other securities of Pubco or
any successor entity issued in consideration of (including as a stock split,
dividend or distribution) or in exchange for any of such securities).







 



2

 

 

(c) Section 6.3 of the Registration Rights Agreement is hereby amended to delete
the address of the Company (and its copy thereunder) and provide that the
following addresses shall be used for notices to Pubco or the Company
thereunder: 

 





If to Pubco or the Company, to: With copies to (which shall not constitute
notice):     Akerna Corp. Graubard Miller 1601 Arapahoe Street, Suite 900 The
Chrysler Building Denver, CO 80202 405 Lexington Avenue - 11th Floor Attn:
Jessica Billingsley, CEO New York, New York 10174 Facsimile No.: (888) 932-6537
Attn: David Alan Miller, Esq. Telephone No.: (888) 932-6537 Facsimile No.: (212)
818-8881 Email: jessica@mjfreeway.com Telephone No.: (212) 818-8661   Email:
DMiller@graubard.com     and and     MTech Sponsor LLC Ellenoff Grossman &
Schole LLP 10124 Foxhurst Court 1345 Avenue of the Americas, 11th Floor Orlando,
Florida 32836 New York, New York 10105 Attn: Scott Sozio Attn: Stuart Neuhauser,
Esq. Facsimile No.: (407) 370-3097   Matthew A. Gray, Esq. Telephone No.: (407)
345-8332 Facsimile No.: (212) 370-7889 Email: scott@vandykeholdings.com
Telephone No.: (212) 370-1300   Email: sneuhauser@egsllp.com    
mgray@egsllp.com    



 



(d) Section 6.8 of the Registration Rights Agreement is hereby amended by adding
the following sentence after the first sentence in Section 6.8:

 

“The use of the word “including”, “include” or “includes” in this Agreement
shall be by way of example rather than by limitation, and shall be deemed in
each case to be followed by the words “without limitation”.”

 

3. Effectiveness. Notwithstanding anything to the contrary contained herein,
this First Amendment shall only become effective upon the Closing. In the event
that the Merger Agreement is terminated in accordance with its terms prior to
the Closing, this First Amendment and all rights and obligations of the parties
hereunder shall automatically terminate and be of no further force or effect.

 

4. Miscellaneous. Except as expressly provided in this First Amendment, all of
the terms and provisions in the Registration Rights Agreement are and shall
remain in full force and effect, on the terms and subject to the conditions set
forth therein. This First Amendment does not constitute, directly or by
implication, an amendment or waiver of any provision of the Registration Rights
Agreement, or any other right, remedy, power or privilege of any party thereto,
except as expressly set forth herein. Any reference to the Registration Rights
Agreement in the Registration Rights Agreement or any other agreement, document,
instrument or certificate entered into or issued in connection therewith shall
hereinafter mean the Registration Rights Agreement, as amended by this First
Amendment (or as the Registration Rights Agreement may be further amended or
modified in accordance with the terms thereof). The terms of this First
Amendment shall be governed by, enforced and construed and interpreted in a
manner consistent with the provisions of the Registration Rights Agreement,
including Sections 6.11 and 6.12 thereof.

 

 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

 

3

 

 

IN WITNESS WHEREOF, each party hereto has signed or has caused to be signed by
its officer thereunto duly authorized this First Amendment to Registration
Rights Agreement as of the date first above written.

 



  The Company:         MTECH ACQUISITION CORP.       By: /s/ Scott
Sozio                   Name: Scott Sozio   Title: CEO

 



  Pubco:         MTECH ACQUISITION HOLDINGS INC.       By: /s/ Scott
Sozio                   Name: Scott Sozio   Title: President

  



  Founder:         MTECH SPONSOR LLC       By: /s/ Scott Sozio                  
Name: Scott Sozio   Title: President

 

 

[Signature Page to First Amendment to Registration Rights Agreement]

 

 

4



 

